Citation Nr: 0725201	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  05-30 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for service-
connected right ear hearing loss, currently evaluated as zero 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 1970 
and from September 1970 to September 1991. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which continued the rating assigned for the 
veteran's service-connected right ear hearing loss disability 
at zero percent disabling.
   
The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Acting Veterans Law Judge in April 
2006.  A transcript of the hearing is associated with the 
claims file.  VA has since received newly submitted documents 
from the veteran, and they have been associated with the 
claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased evaluation for his right ear 
hearing loss.  He underwent a VA audiology examination in May 
2004.  In the November 2005 supplemental statement of the 
case, the RO indicated that it had reviewed a "VA audio 
examination dated July 26, 2005."  A careful review of the 
claims file reveals no July 2005 VA audio examination.  The 
file does, however, contain a July 26, 2005 audio examination 
by what appears to be a private provider that included 
findings reported in graphic format conducted.  The Board is 
precluded from applying these graphic results to the criteria 
of 38 C.F.R. § 3.385 (2006) in order to determine the 
severity of the veteran's right ear hearing loss disability.  
See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that 
neither the Board nor the RO may interpret graphical 
representations of audiometric data).  On remand, it should 
be determined if there is a July 2005 VA examination that 
should be obtained.  

In support of his claim, the veteran recently submitted a 
November 2006 VA audiological examination report.  This new 
evidence was not reviewed by the RO and the veteran has not 
waived such preliminary RO review of the new evidence.  The 
claims folder includes an undated copy of a letter to the 
veteran informing him that his file had been transferred to 
the Board and he had 90 days within which to submit 
additional evidence.  As that letter is undated, there is no 
way of knowing when the 90 day period ended.  Thus, a remand 
is necessary for RO review of the new evidence.  38 C.F.R. 
§§ 19.37, 20.1304.  

Accordingly, the case is REMANDED for the following action:

1.  Determine the provider of the July 
2005 examination referenced in the 
November 2005 supplemental statement of 
the case.  If there was a VA audiological 
examination conducted that same date, 
obtain the report of that examination.  

2.  Review the recently submitted 
November 2006 audiological examination 
and determine if entitlement to the 
benefits sought on appeal is warranted.  
If the benefit sought remains denied, 
furnish the veteran and his 
representative a supplemental statement 
of the case.  It should afford the 
veteran the applicable period of time in 
which to perfect his appeal of that issue 
and proceed accordingly.  Thereafter, the 
case should be returned to the Board for 
appellate review. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



